—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered March 21, 1994, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, it was not error for the court to refuse to charge the jury on the defense of justification, since no reasonable view of the evidence supported that defense (see, People v Butts, 72 NY2d 746; People v Watts, 57 NY2d 299; People v Bistonath, 216 AD2d 478).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Hart, Krausman and Florio, JJ., concur.